UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-33249 Legacy Reserves LP (Exact name of registrant as specified in its charter) Delaware 16-1751069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 303 W. Wall, Suite 1400 Midland, Texas (Address of principal executive offices) (Zip code) (432) 689-5200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo 40,162,479units representing limited partner interests in the registrant were outstanding as ofNovember 4, 2010. TABLE OF CONTENTS Page Glossary of Terms 3 Part I - Financial Information Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 (Unaudited) 6 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (Undaudited) 8 Condensed Consolidated Statement of Unitholders' Equity for the nine months ended September 30, 2010 (Undaudited) 9 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (Undaudited) 10 Notes to Condensed Consolidated Financial Statements (Unaudited) 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 33 Item 4. Controls and Procedures. 33 Part II - Other Information Item 1. Legal Proceedings. 34 Item 1A. Risk Factors. 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 34 Item 3. Defaults Upon Senior Securities. 34 Item 4. (Removed and Reserved). 34 Item 5. Other Information. 34 Item 6. Exhibits. 35 Signature 36 Page 2 GLOSSARY OF TERMS Bbl.One stock tank barrel or 42 U.S.gallons liquid volume. Bcf.Billion cubic feet. Boe.One barrel of oil equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. Boe/d.Barrels of oil equivalent per day. Btu.British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 to 59.5 degrees Fahrenheit. Developed acreage.The number of acres that are allocated or assignable to productive wells or wells capable of production. Development project.A drilling or other project which may target proven reserves, but which generally has a lower risk than that associated with exploration projects. Development well.A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Dry hole or well.A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production would exceed production expenses and taxes. Field.An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Gross acres or gross wells.The total acres or wells, as the case may be, in which a working interest is owned. Hydrocarbons.Oil, NGLs and natural gas are all collectively considered hydrocarbons. MBbls.One thousand barrels of crude oil or other liquid hydrocarbons. MBoe.One thousand barrels of crude oil equivalent, using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. Mcf.One thousand cubic feet. MGal.One thousand gallons of natural gas liquids or other liquid hydrocarbons. MMBbls.One million barrels of crude oil or other liquid hydrocarbons. MMBoe.One million barrels of crude oil equivalent, using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. MMBtu.One million British thermal units. MMcf.One million cubic feet. MMGal.One million gallons of natural gas liquids or other liquid hydrocarbons. Net acres or net wells.The sum of the fractional working interests owned in gross acres or gross wells, as the case may be. NGLs or natural gas liquids.The combination of ethane, propane, butane and natural gasolines that when removed from natural gas become liquid under various levels of higher pressure and lower temperature. NYMEX.New York Mercantile Exchange. Page 3 Oil.Crude oil, condensate and natural gas liquids. Productive well.A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceed production expenses and taxes. Proved developed reserves.Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional oil and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. Proved developed non-producing or PDNP’s.Proved oil and natural gas reserves that are developed behind pipe, shut-in or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate but which have not started producing, (2)wells that were shut-in for market conditions or pipeline connections, or (3)wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. Proved reserves.Proved oil and gas reserves are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. Proved undeveloped drilling location.A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. Proved undeveloped reserves or PUDs.Proved oil and natural gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves are not attributed to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proven effective by actual tests in the area and in the same reservoir. Re-completion.The completion for production of an existing wellbore in another formation from that which the well has been previously completed. Reserve acquisition cost.The total consideration paid for an oil and natural gas property or set of properties, which includes the cash purchase price and any value ascribed to units issued to a seller adjusted for any post-closing items. R/P ratio (reserve life).The reserves as of the end of a period divided by the production volumes for the same period. Reserve replacement.The replacement of oil and natural gas produced with reserve additions from acquisitions, reserve additions and reserve revisions. Reserve replacement cost.An amount per Boe equal to the sum of costs incurred relating to oil and natural gas property acquisition, exploitation, development and exploration activities (as reflected in our year-end financial statements for the relevant year) divided by the sum of all additions and revisions to estimated proved reserves, including reserve purchases. The calculation of reserve additions for each year is based upon the reserve report of our independent engineers. Management uses reserve replacement cost to compare our company to others in terms of our historical ability to increase our reserve base in an economic manner. However, past performance does not necessarily reflect future reserve replacement cost performance. For example, increases in oil and natural gas prices in recent years have increased the economic life of reserves, adding additional reserves with no required capital expenditures. On the other hand, increases in oil and natural gas prices haveincreased the cost of reserve purchases and reserves added through development projects. The reserve replacement cost may not be indicative of the economic value added of the reserves due to differing lease operating expenses per barrel and differing timing of production. Reservoir.A porous and permeable underground formation containing a natural accumulation of producible oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reserves. Page 4 Standardized measure.The present value of estimated future net revenues to be generated from the production of proved reserves, determined in accordance with assumptions required by the Financial Accounting Standards Board and the Securities and Exchange Commission (using prices as of the period end date and costs over the prior period for periods prior to 2009 and the average annual prices based on the un-weighted arithmetic average of the first-day-of-the-month price for each month of periods beginning on or after December 31, 2009) without giving effect to non-property related expenses such as general and administrative expenses, debt service and future income tax expenses or to depreciation, depletion and amortization and discounted using an annual discount rate of 10%. Because we are a limited partnership that allocates our taxable income to our unitholders, no provisions for federal or state income taxes have been provided for in the calculation of standardized measure. Standardized measure does not give effect to derivative transactions. Undeveloped acreage.Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and natural gas regardless of whether such acreage contains proved reserves. Working interest.The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover.Operations on a producing well to restore or increase production. Page 5 Part I – FINANCIAL INFORMATION Item 1. Financial Statements. LEGACY RESERVES LP CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS September 30, December 31, (In thousands) Current assets: Cash and cash equivalents $ $ Accounts receivable, net: Oil and natural gas Joint interest owners Other Fair value of derivatives (Notes 6 and 7) Prepaid expenses and other current assets Total current assets Oil and natural gas properties, at cost: Proved oil and natural gas properties, at cost, using the successful efforts method of accounting Unproved properties Accumulated depletion, depreciation and amortization ) ) Other property and equipment, net of accumulated depreciation and amortization of $2,118 and $1,448, respectively Deposits on pending acquisitions Operating rights, net of amortization of $2,391 and $1,979, respectively Fair value of derivatives (Notes 6 and 7) Other assets, net of amortization of $4,283 and $2,785, respectively Investment in equity method investee 47 Total assets $ $ See accompanying notes to condensed consolidated financial statements. Page 6 LEGACY RESERVES LP CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) LIABILITIES AND UNITHOLDERS' EQUITY September 30, December 31, (In thousands) Current liabilities: Accounts payable $ $ Accrued oil and natural gas liabilities Fair value of derivatives (Notes 6 and 7) Asset retirement obligation (Note 8) Other (Note 10) Total current liabilities Long-term debt (Note 2) Asset retirement obligation (Note 8) Fair value of derivatives (Notes 6 and 7) Other long-term liabilities 47 Total liabilities Commitments and contingencies (Note 5) Unitholders' equity: Limited partners' equity - 40,078,776 and 34,880,474 units issued and outstanding at September 30, 2010 and December 31 2009, respectively General partner's equity (approximately 0.1%) 75 33 Total unitholders' equity Total liabilities and unitholders' equity $ $ See accompanying notes to condensed consolidated financial statements. Page 7 LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per unit data) Revenues: Oil sales $ Natural gas liquids sales (NGL) Natural gas sales Total revenues Expenses: Oil and natural gas production Production and other taxes General and administrative Depletion, depreciation, amortization and accretion Impairment of long-lived assets Loss on disposal of assets 26 Total expenses Operating income (loss) ) Other income (expense): Interest income 3 3 10 9 Interest expense (Notes 2, 6 and 7) Equity in income of partnership 22 16 71 13 Realized and unrealized net gains (losses) on commodity derivatives (Notes 6 and 7) ) ) Other ) (1
